DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit.., 3d position detector…, selection unit…, display control unit…, treatment selection unit, instrument selection unit, patient selection unit, preset treatment information selection unit, in claim 1, 3-6, display unit is a physical display such as an HMD (see the applicants specification as filed paragraph [0010])(The 3D position detector is a sensor i.e. a camera)(the remainder of the units are a processor in conjunction with a specific software algorithm).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddawy et al. (“Augmented Reality Haptics System for Dental Surgical Skills Training”, ACM, 2010.)(Hereinafter referred to as Haddawy).

a dental treatment training apparatus for providing a simulated treatment in which a treatment instrument is applied onto a dental model (Our VR dental simulator (Figure 1) consists of a graphical display and a haptic device for simulation of virtual dental tools. The system allows dentists to practice using a probe to examine the surface of a tooth, to feel its hardness, and to drill or cut it. We provide an optional second haptic device to control the virtual dental mirror. We use OpenGL’s stencil buffer to realize real-time reflection. For a system with only one haptic device, we allow users to switch between the dental handpiece and mirror. See Section 2, first paragraph), 
the apparatus comprising: 
a display unit configured to display, in a superimposed manner in a field of view of a trainee, image information based on predefined 3D information about the dental model and the treatment instrument (Our VR dental simulator (Figure 1) consists of a graphical display and a haptic device for simulation of virtual dental tools. The system allows dentists to practice using a probe to examine the surface of a tooth, to feel its hardness, and to drill or cut it. We provide an optional second haptic device to control the virtual dental mirror. We use OpenGL’s stencil buffer to realize real-time reflection. For a system with only one haptic device, we allow users to switch between the dental handpiece and mirror. The tooth model used in our simulator is acquired from a micro-CT scanner at a voxel resolution of 128 × 128 × 256 [Menz 2006]. The tooth is stored in the form of a three dimensional grid of voxels representing the density of the structure at each point with a value between 0 and 255. Our system performs visualization, haptic rendering, and real-time modification of the volumetric data with the help of the the PolyVox library [Williams 2010]. PolyVox provides a hybrid data structure consisting of a 3D volumetric grid, used for haptic rendering and real time modification, and a triangular surface mesh, used for graphic rendering. PolyVox extracts the surface mesh from the 3D grid and updates it whenever a change to the 3D grid occurs. We perform uniform volumetric sampling of a set of points from the bur region of the handpiece; these sample points are used for collision detection and haptic rendering. See section 2, first 3 paragraphs)(See figure 2: An AR Scene Displayed in the HMD Screen)( We transformed our VR dental simulator into an AR environment using a video see-through head-mounted display (HMD) with an attached monocular camera. Figure 2 shows an example of an image displayed on the HMD screen. The registration of the 3D tooth in the actual environment is realized by ARToolKit [Kato and Billinghurst 2010], an open source AR library. See Section 3, paragraph 1); 
a 3D position detector configured to detect 3D positional information about the dental model, the treatment instrument, and the display unit (We transformed our VR dental simulator into an AR environment using a video see-through head-mounted display (HMD) with an attached monocular camera. Figure 2 shows an example of an image displayed on the HMD screen. The registration of the 3D tooth in the actual environment is realized by ARToolKit [Kato and Billinghurst 2010], an open source AR library. Within this AR environment, the haptic device is co-located with the 3D graphics, giving users a more natural way to practice dental surgery, in which hand-eye coordination is crucial. Real-time head tracking is made possible by continuously grabbing camera images, detecting AR markers, and registering the 3D tooth accordingly. By attaching another AR marker to a real dental mirror, as shown in Figure 2 (inset), we can register the virtual mirror and render reflections onto it. This technique allows a dentist to use a familiar tool and also eliminates the need for a second haptic device. See Section 3); 
a selection unit configured to receive selection of an item associated with the simulated treatment (A collision occurs when a volume sample point in the bur intersects with the tooth volume. Once a collision is detected, we compute force feedback based on the number of immersed sample points and the tooth density in the colliding region. The direction of the output force vector is based on a summation of force vectors corresponding to individual sample points. We also smooth the computed force vectors using a weighted moving average technique to reduce vibration effects due to abrupt changes in the direction of the rendered force. When the user activates cutting, on each iteration of the haptic loop, every 3D model voxel in collision with a tool sample point is set to a density of 0. See Section 2, last 2 paragraphs )( A realistic dental simulator for surgical training would allow a student to drill into a virtual tooth and feel the different stiffness of different anatomical structures. To achieve this, volumetric representations of tooth models can be applied as they provide information about the internal structure of a tooth crucial for realistic graphical display and haptic force feedback.
 See Section 1, second paragraph); and 
a display control unit configured to cause the display unit to display, in a superimposed manner, image information about at least an invisible portion of the dental model and the treatment instrument corresponding to the item selected with the selection unit based on the 3D positional information detected by the 3D position detector (See figure 2, An AR scene displayed in the HMD, cutting away part of the tooth.)(A collision occurs when a volume sample point in the bur intersects with the tooth volume. Once a collision is detected, we compute force feedback based on the number of immersed sample points and the tooth density in the colliding region. The direction of the output force vector is based on a summation of force vectors corresponding to individual sample points. We also smooth the computed force vectors using a weighted moving average technique to reduce vibration effects due to abrupt changes in the direction of the rendered force. When the user activates cutting, on each iteration of the haptic loop, every 3D model voxel in collision with a tool sample point is set to a density of 0. See Section 2, last 2 paragraphs)( A realistic dental simulator for surgical training would allow a student to drill into a virtual tooth and feel the different stiffness of different anatomical structures. To achieve this, volumetric representations of tooth models can be applied as they provide information about the internal structure of a tooth crucial for realistic graphical display and haptic force feedback. See Section 1, second paragraph).

the dental treatment training apparatus according to claim 1, wherein the predefined 3D information about the dental model includes 3D information about an inside of the dental model (A collision occurs when a volume sample point in the bur intersects with the tooth volume. Once a collision is detected, we compute force feedback based on the number of immersed sample points and the tooth density in the colliding region. The direction of the output force vector is based on a summation of force vectors corresponding to individual sample points. We also smooth the computed force vectors using a weighted moving average technique to reduce vibration effects due to abrupt changes in the direction of the rendered force. When the user activates cutting, on each iteration of the haptic loop, every 3D model voxel in collision with a tool sample point is set to a density of 0. See Section 2, last 2 paragraphs )( A realistic dental simulator for surgical training would allow a student to drill into a virtual tooth and feel the different stiffness of different anatomical structures. To achieve this, volumetric representations of tooth models can be applied as they provide information about the internal structure of a tooth crucial for realistic graphical display and haptic force feedback. See Section 1, second paragraph).

Regarding claim 5, Haddawy teaches the dental treatment training apparatus according to claim 1, wherein the display control unit causes the display unit to display, in a superimposed manner, an application state of the treatment instrument onto the dental model during the simulated treatment (See figure 2, An AR scene displayed in the HMD, cutting away part of the tooth, dental tool cutting potion visible.)(A collision occurs when a volume sample point in the bur intersects with the tooth volume. Once a collision is detected, we compute force feedback based on the number of immersed sample points and the tooth density in the colliding region. The direction of the output force vector is based on a summation of force vectors corresponding to individual sample points. We also smooth the computed force vectors using a weighted moving average technique to reduce vibration effects due to abrupt changes in the direction of the rendered force. When the user activates cutting, on each iteration of the haptic loop, every 3D model voxel in collision with a tool sample point is set to a density of 0. See Section 2, last 2 paragraphs)( A realistic dental simulator for surgical training would allow a student to drill into a virtual tooth and feel the different stiffness of different anatomical structures. To achieve this, volumetric representations of tooth models can be applied as they provide information about the internal structure of a tooth crucial for realistic graphical display and haptic force feedback. See Section 1, second paragraph).

Regarding claim 6, Haddawy teaches the dental treatment training apparatus according to claim 5, wherein the treatment instrument is a cutting instrument to cut the dental model, and the display unit displays, in a superimposed manner, a state indication image indicating the application state of the treatment instrument to indicate a relative position of a tip of the cutting instrument relative to a preset cutting end point in the dental model to be cut with the cutting instrument (Figure 1 is an example of taking away tooth)(See figure 2, An AR scene displayed in the HMD, cutting away part of the tooth, dental tool cutting potion visible.)(A collision occurs when a volume sample point in the bur intersects with the tooth volume. Once a collision is detected, we compute force feedback based on the number of immersed sample points and the tooth density in the colliding region. The direction of the output force vector is based on a summation of force vectors corresponding to individual sample points. We also smooth the computed force vectors using a weighted moving average technique to reduce vibration effects due to abrupt changes in the direction of the rendered force. When the user activates cutting, on each iteration of the haptic loop, every 3D model voxel in collision with a tool sample point is set to a density of 0. See Section 2, last 2 paragraphs)( A realistic dental simulator for surgical training would allow a student to drill into a virtual tooth and feel the different stiffness of different anatomical structures. To achieve this, volumetric representations of tooth models can be applied as they provide information about the internal structure of a tooth crucial for realistic graphical display and haptic force feedback. See Section 1, second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddawy et al. (“Augmented Reality Haptics System for Dental Surgical Skills Training”, ACM, 2010.)(Hereinafter referred to as Haddawy) in view of Jarc et al. (US 2016/0314710)(Hereinafter referred to as Jarc).

Regarding claim 3, Haddawy teaches the dental treatment training apparatus according to claim 1, an instrument selection unit configured to receive selection of a treatment instrument to be used, and the display control unit displays, in a superimposed manner (Our VR dental simulator (Figure 1) consists of a graphical display and a haptic device for simulation of virtual dental tools. The system allows dentists to practice using a probe to examine the surface of a tooth, to feel its hardness, and to drill or cut it. We provide an optional second haptic device to control the virtual dental mirror. We use OpenGL’s stencil buffer to realize real-time reflection. For a system with only one haptic device, we allow users to switch between the dental handpiece and mirror.  See Section 2, paragraph 1)(See figure 2, tools displayed on screen), but is silent to wherein the selection unit includes a treatment selection unit configured to receive selection of a simulated treatment to be performed, and predefined 3D information about the dental model corresponding to the simulated treatment selected with the treatment selection unit and predefined 3D information about the treatment instrument selected with the instrument selection unit.
	However, Haddawy does teach of the simulation tool being able to perform multiple techniques (However, all of the procedures we currently simulate can be completed in approximately two to five minutes, so the weight is acceptable for this short period. See section 4, last paragraph.)
	Jarc teaches the ability to select a procedure the user would like to simulate and provide guidance to the user during the simulation process in the form of areas of interest or other augmented guides (In block 302, the simulation processing component receives simulation option selections. These can be various selections to configure the setup procedure, and can be input by a user from a displayed interface, such as a graphical user interface 220 displayed by a display device of the surgeon console 104 and/or of vision side cart 108, for example. Selections can include the type of surgical operation that is to be set up for simulation, such as procedures designed for general, urologic, gynecologic, transoral, The simulation system can simulate and provide guidance and other feedback on system setup and accurate positioning of the manipulator arms prior to a simulated surgical operation. This can be used to provide standardized and consistent training to surgeons using inanimate training exercises or wet-lab exercises. A simulated surgical operation can follow the simulated setup procedure, which can allow the entire medical procedure to be simulated. This allows trainees to see the consequences of improperly performed tasks. For example, improper or incorrect tasks performed in a setup procedure may have repercussions in a following surgical operation, and the simulation system herein simulates this entire effect to allow trainees to learn and improve. The simulation system can display a virtual environment (e.g., ignore endoscope feed and instruments if installed), combined or augmented environment ( e.g., endoscope feed with generated graphical visual overlays or virtual environment objects), or entirely visual imaging ( e.g., endoscopic) feed. For example, some implementations can display the virtual environment and/or endoscopic video feed from the patient side cart on the surgeon console display screen and on one or more external display screens (e.g., in 2D or 3D). In some examples, virtual or augmented images can be output through display systems (such as using TilePro from Intuitive Surgical, Inc.) on the surgeon console during any training exercise to provide instruction or performance metrics. For example, virtual reality (VR) or other generated images, and/or augmented reality (AR) ghost images overlaid on camera images, can be displayed on system display devices to indicate or highlight system areas of concern or interest, such as patient cart setup joints having incorrect positions highlighted, reachability limits of instruments displayed, and/or internal/external collisions. This can reduce the burden on training assistants to catch mistakes during training procedures. See paragraphs [0181-[0182]])
	Haddawy and Jarc teach of augmented reality medical procedure implementations and Jarc teaches that by providing the user with areas of concern or interest the user can be guided to the proper area or avoid areas during the selected procedure, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Haddawy with the selection and guidance techniques of Jarc such that the user would be able to avoid dangerous areas during a procedure and follow a consistent process when performing the procedure.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddawy et al. (“Augmented Reality Haptics System for Dental Surgical Skills Training”, ACM, 2010.)(Hereinafter referred to as Haddawy) in view of Soler et al. (“Patient-specific Surgical Simulation”, IRCAD, 2008.)(Hereinafter referred to as Soler).

Regarding claim 4, Haddawy teaches the dental treatment training apparatus according to claim 1, but is silent to wherein the selection unit includes a patient selection unit configured to receive selection of an item from a plurality of simulated patient information items each including preset treatment information items about a simulated patient, and a preset treatment information selection unit configured to receive selection of a preset treatment information item associated with the simulated treatment from the preset treatment information items included in the simulated patient information item selected with the patient selection unit, and the display control unit displays, in a superimposed manner, the preset treatment information item selected with the preset treatment information selection unit.

	Soler teaches a utilizing virtual patient data including CT or MRI images to create a patient specific surgical simulation (The main idea of a patient-specific simulator is to offer surgeons the opportunity to carry out preclinical training on a virtual copy of the patient. See page 210, second paragraph)( We have therefore proposed a second patient-specific simulator, the Haptic Operative Realistic Ultrasonographic Simulator (HORUS). The HORUS is a new generation of medical simulator for the training and preparation of operations such as biopsy, puncture, or thermal ablation. It can thus be used to learn ultrasound (US)-guided percutaneous interventions within the framework of a training course for specialists, or preoperatively from CT or MRI images of a patient before carrying out US-guided interventions. Both the 3D operating room and the US images are represented (Fig. 1). To enhance the immersive sensation, two force-feedback Phantom Omnis from SensAble Technologies (Woburn, MA, USA) are used, one for the US probe and one for the needle. Once the biopsy or thermal ablation is completed, an automatic tool can evaluate the performance of the gesture on the basis of pertinent and objective numbers. To simulate a realistic ultrasonographic image, we have developed an automatic process that converts a 3D volumetric medical image (CT scan or MRI) into a realistic US image [22]. This conversion is performed in real-time according to the position of the force-feedback device’s stylus and allows real-time navigation in all planes and directions. Thus it becomes possible for practitioners to practice their intervention virtually before they carry out the real intervention. Obstetric and digestive interventions can be simulated, including amniocentesis, hepatic biopsy, and thermal ablation (Fig. 1) [23–25]. The system has successfully been tested with a 1-mm CT scan of a fetus at 36 weeks gestation, a 2-mm MRI image of a fetus at 29 weeks gestation, 4 patients for hepatic biopsy, and 2 patients for hepatic thermal ablation. See page 210, left col., last paragraph to page 210, right col., first paragraph).
	Haddawy and Soler teach of medical simulations using CT based image data and Soler teaches that the simulation can be patient specific to help surgeons perform preoperative training prior to performing complex procedures, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Haddawy with the patient specific procedure simulation techniques of Soler such that the individual performing the procedure could be confident and accurate in performing the procedure.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddawy et al. (“Augmented Reality Haptics System for Dental Surgical Skills Training”, ACM, 2010.)(Hereinafter referred to as Haddawy).

Regarding claim 7, Haddawy teaches a dental treatment training system, comprising: the dental treatment training apparatus according to claim 1 (see rejection of claim 1 above.), but is silent to and a manikin patient body including at least a head having an oral cavity in which the dental model is mounted in a replaceable manner.
	However, during evaluation to improve the AR tool it was determined that a mannequin along with other tangible teeth would improve the overall simulation experience (She also suggested an ideal setting in which the virtual tooth is overlaid on a traditional mannequin along with other tangible real teeth. See page 98, left col., last paragraph), therefore, it would have been obvious to combine the system of Haddawy with a mannequin as further taught in Haddawy such that the simulation could provide more realistic feedback to the student performing the simulation procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611